DETAILED ACTION
Status of the Application
	Claims 1-3, 5, 7, 9-22 are pending.
	Amendment of claims 1-3, 5, 7, 9, addition of claims 14-22, and cancellation of claims 4, 6, 8, as submitted in a communication filed on 2/19/2021 is acknowledged. 
In a telephone conversation with Mr. Jeffrey Ihnen on 3/2/2021, an agreement was reached to cancel non-elected claim 13, and amend claims 1-3, 7, 14-17 to place the application in condition for allowance.   
In accordance with MPEP 821.04, claims 10-12 are rejoined for examination on the merits in view of the fact that the product claims have been found allowable.  The previous restriction between the product of claims 1-3, 5, 7-9, 14-22 (elected invention; Group I) and the method of claims 10-12 is hereby withdrawn.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Jeffrey Ihnen on 3/2/2021. 
Please cancel claim 13.
Please replace claims 1-3, 7, 14-17 as follows:

1.	A genetically modified fungal cell useful for producing fatty alcohols that comprises:
(a)	a nucleic acid construct for overexpression of a heterologous fatty acyl-CoA reductase (FAR), wherein the nucleic acid construct for overexpressing the heterologous FAR comprises multiple copies of a nucleic acid encoding the heterologous FAR, wherein each copy 
(b)	a deletion in an endogenous gene encoding a type 1 acyl-CoA:diacylglycerol acyltransferase (Dga1);
(c)	a deletion in an endogenous gene encoding a type 2 phospholipid:diacylglycerol acyltransferase (Lro1);
(d)	a deletion in an endogenous gene encoding an acyl-CoA:sterol acyltransferase (steryl ester synthase, Are1); and 
(e)	a deletion in an endogenous gene encoding a type 3 soluble acyltransferase (Dga3), 
wherein the fungal cell is from a Rhodosporidium species or a Rhodotorula species. 

2.	The genetically modified fungal cell of claim 1, further comprising a deletion in an endogenous gene encoding an acyl-CoA oxidase 1 (Pox1). 

3.	The genetically modified fungal cell of claim 1, wherein the fungal cell is a strain of Rhodosporidium toruloides. 

7.	The genetically modified fungal cell of claim 1, wherein the nucleic acid construct comprises three copies of the nucleic acid encoding the heterologous FAR.

14.	The genetically modified fungal cell of claim 3, wherein the strain of Rhodosporidium toruloides is Rhodosporidium toruloides ATCC 10657.
Rhodosporidium toruloides. 

16.	The genetically modified fungal cell of claim 15, wherein the strain of Rhodosporidium toruloides is Rhodosporidium toruloides ATCC 10657.

17.	The genetically modified fungal cell of claim 2, wherein the nucleic acid construct comprises three copies of the nucleic acid encoding the heterologous FAR.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses a Rhodotorula toruloides cell that expresses the polypeptide of SEQ ID NO: 14 and has disruptions in the endogenous dga1, dga3 and lro1 genes (Fillet et al.; previously cited),  and suggests the deletion of the endogenous  genes encoding acyl-CoA:sterol acyltransferase (Aro1), a diacylglycerol acyltransferase, and a fatty acyl-CoA oxidase (Pox1) in view of the teachings of David et al. (previously cited),  the Examiner has found no teaching or suggestion in the prior art directed to a recombinant fungal cell wherein said cell comprises several copies of a nucleic acid encoding the polypeptide of SEQ ID NO: 14, wherein each copy of a nucleic acid encoding the polypeptide of SEQ ID NO: 14 is operably linked to a different strong constitutive promoter.  While one of skill in the art would find it obvious to use a different inducible promoter for each copy of a nucleic acid encoding the polypeptide of SEQ ID NO: 14 to have the ability to control when to express such nucleic acid with different inducers using the same host cell,  the prior art does not appear to suggest using different constitutive promoters operably linked to several nucleic acids that encode the same protein since any constitutive promoter would allow the expression of such nucleic acids throughout the entire culturing period, without the ability to control the timing of expression.  Furthermore, the use of different promoters has been disclosed in the prior art to have different rates of expression of nucleic acids encoding different proteins. Therefore, claims 1-3, 5, 7, Rhodosporium or a Rhodotorula cell, and (b) a method to produce fatty alcohols, wherein said method comprises culturing the fungal cell of (a), are allowable over the prior art of record.

Conclusion
Claims 1-3, 5, 7, 9-12, 14-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.



/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
March 2, 2021